                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

VERNICE SCIPPIO, on behalf of
himself and others similarly situated

                  Plaintiff,

v.                                                           Case No: 2:18-cv-344-FtM-38CM

PEOPLEREADY, FLORIDA, INC.,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Carol Mirando’s Report and

Recommendation. (Doc. 19). Judge Mirando recommends granting the parties’ Joint

Motion for Approval of Plaintiff’s Acceptance of Defendant’s Offer of Judgment and

Dismissal with Prejudice. Neither party objects to the Report and Recommendation, and

the time to do so has expired.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      After examining the file independently, and upon considering Judge Mirando’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

      (1) United States Magistrate Judge Carol Mirando’s Report and Recommendation

         (Doc. 19) is ACCEPTED and ADOPTED and the findings incorporated herein.

      (2) The Joint Motion for Approval of Plaintiff’s Acceptance of Defendant’s Offer of

         Judgment and Dismissal with Prejudice is GRANTED (Doc. 18).

             a. Final Judgment must be entered against Defendant Peopleready, Inc. in

                the amount of $5,000.00, with $1,125.00 representing Plaintiff’s

                overtime compensation, $1,125.00 representing Plaintiff’s liquidated

                damages, $200.00 representing pre-judgement interest, and $2,550.00

                representing Plaintiff’s attorney’s fees; and

             b. The above-captioned case is DISMISSED WITH PREJUDICE.

      (3) The Clerk is DIRECTED to enter judgment accordingly, terminate any pending

         deadlines and motions, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 15th day of October 2018.




Copies: All Parties of Record




                                           2
